Gaynor, J.
(dissenting):
1. The statute forbids the employment of children under 14 years of age in factories. It follows that a violation of the statute is, in and of itself, sufficient to carry the case to the jury and enable a child so employed to recover of the employer damages for being injured in the work or machinery of the factory. Whether the child’s contributory negligence may be considered by the jury to give a verdict for the defendant is not relevant to this point, and will be considered hereafter. In this case the learned trial Judge refused to charge that the violation of the statute alone was evidence to enable a recovery to be had, and would only charge that it was “ some” evidence to be considered with other evidence, all of which might suffice. As I understand it, even though all the machinery were guarded as required by law, and the employer were guilty of no negligence whatever in respect thereof, or of his place, nevertheless the mere fact of employing the child in violation of the statute would at least suffice to require the case to go to the jury. In other words, the unlawful employment in and of itself is sufficient to carry the case to the jury and support a verdict. The learned trial Judge charged the contrary, however, as follows: “ The statute forbids the employment of children under 14 years of age. That, however, does not make out a case of negligence per se, as a matter of law, for it is like any ordinance or statute forbidding the doing of a thing, that if it is violated then that, together with all the other circumstances, will determine whether there was *128negligence or want of prudence”. Under this strange doctrine (which the learned trial Judge only used by the book, however), evidence was received in behalf of the plaintiff as a basis of recovery in a child’s case like this, which was recently before us, that the employer did not sufficiently instruct the child in the operation of the dangerous machine at which it was put to work and by which it was hurt (Danaher v. American Manufacturing Co., 126 App. Div. 385). The statute absolutely forbids the employment of the child at all; and yet we are told that the violation of it is not sufficient to obtain a verdict for the plaintiff, but that other evidence of negligence must go with it to suffice, such as that the master did not sufficiently instruct the child of the dangers of the factory or of the particular machine, when he was forbidden by law to have the child there at all.
2. The next question is whether the contributory negligence of the child can be used to defeat the action. It seems to me not. The statute denotes the public policy of the state to be that children under 14 years of age shall hot be subjected to the dangers of factory machinery. It was passed to prevent the cruel maiming of thoughtless children which was so common in factories. And are the courts to practically nullify it by saying (1) not only that the violation of the statute is not in and of itself sufficient to enable the plaintiff to recover, but also (2) that the employer may give evidence of the contributory negligence of the child to defeat a recovery? The only expression we have from our highest court so far is to the contrary (Marino v. Lehmaier, 113 N. Y. 530). That case was precisely this: The child plaintiff, who was between 13 and 14 years old, was non-suited by the court on the ground of contributory negligence. It was held, in substance, that the statute, by reason of the public policy it denoted, took away from the court the right to non-suit for contributory negligence. And that being so, why does it not on the same principle prevent the jury from doing the like ? How does it prevent the Judge and not the jury ? That question was not up in the case, and nothing was said of it. Does the public policy and the humanity in which the statute had its origin permit of the suggestion that the employer may escape liability for damages to a child injured while being employed by him in violation of the statute, because the negligence *129of the child “contributed ” to its injury by the machinery? The prohibition to employ such children at all was meant to and does eliminate all such questions.
3. The notion that the violation of a statutory duty or prohibition can only be “ some ” evidence, but not sufficient evidence, of liability, arises out of inadvertence, and the seizing hold of expressions in opinions that were only applicable in that case. The violation of a statute duty or prohibition is not a whit less than the violation of a common law duty or prohibition; and if the violation of a legal duty or prohibition, whether common law or statutory, causes an injury, it is not merely “ some” evidence of liability, but is an absolute ground of liability in and of itself. If the statute requiring a fire escape be ignored, and a person be burned up for lack of a fire escape, how would it sound to say to a jury that the failure to furnish the fire escape is only “ some ” evidence of liability, and that it is for them to say if it be enough. The result would be a verdict for the plaintiff in one case and for the defendant in the next, according to the varying understanding, bias or interests of jurors. Certainly this may not be so, but the fact causing liability being undisputed, the question would be one of law and not of fact, and the jury would be left only to assess the damages. The liability would be absolute (Willy v. Mulledy, 78 N. Y. 310). And the same principle applies to a case like this. The injury is caused by the violation of the statute, and it cannot be left to the jury to overlook or condone it, or the contrary, as they see fit, and find for the defendant in one case and for the plaintiff in the next. There are ordinances the violation of which only furnishes “ some ” evidence of whether the defendant’s negligence was the cause of the injury; such as an ordinance limiting the speed of vehicles, forbid ding that passengers be allowed on the front platform of a street car with the motorman, requiring unattended horses to be tied in the street, and the like. In such cases the accident might still have happened if the vehicles were going slower, if the motorman had no one by to distract him, or the horse had been tied; so that the violation cannot be said as matter of law to have caused the accident, but is only a fact (“some” evidence) to be considered with the other evidence by the jury. But if the jury are able to say that the vio*130lotion alone caused the accident, then it alone suffices to require a verdict for the plaintiff; and where the same may be ruled as matter of law, the jury have nothing to do except assess the damages. If this phrase “ some ” evidence has been applied to cases not of this kind, it has been by inadvertence — and we have certainly arrived at a time when law should no longer be made by or rest upon inadvertences.
Hirschberg, P. J., concurred.
Judgment and order affirmed, with costs.